United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51189
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BEVERLY JOHNSON,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:93-CR-134-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Beverly Johnson in his appeal

from the order revoking Johnson’s supervised release has filed

a motion and a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Johnson has not filed a response to his

counsel’s motion.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2, of the Constitution limits federal

court jurisdiction to actual cases and controversies.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51189
                                  -2-

Spencer v. Kemna, 523 U.S. 1, 7 (1998).       The case-or-controversy

requirement demands that “some concrete and continuing injury

other than the now-ended incarceration or parole -- some

‘collateral consequence’ of the conviction -- must exist if the

suit is to be maintained.”    Id.

     Johnson has served the sentence that was imposed upon the

revocation of his supervised release.       The order revoking

Johnson’s supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

Counsel’s motion to withdraw is denied as unnecessary.

     MOTION DENIED; APPEAL DISMISSED.